Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard K. Revely appeals the district court’s order granting Defendants summary judgment in his 42 U.S.C. § 1983 *298(2006) action against them and entering-judgment in their favor. We have reviewed the record and find no reversible error. Accordingly, we deny Revely’s motions for appointment of counsel and Defendants’ motion to strike Revely’s informal brief and affirm the district court’s judgment. Revely v. City of Huntington, No. 3:07-cv-00648, 2009 WL 1097972 (S.D.W.Va. Apr. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.